02-12-303-CR








 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-12-00303-CR



Christopher Ryan Wigley


 


APPELLANT




V.
 




The
  State of Texas


 


STATE



----------
FROM THE 371st
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On
June 21, 2012, as part of a plea bargain agreement, Appellant Christopher Ryan
Wigley pled guilty to unlawful possession of a firearm and the trial court
sentenced him to five years’ confinement.  On the same day, the trial court
certified that this is a plea bargain case and that Appellant has no right of
appeal.  Despite the trial court’s certification, Appellant filed a pro se notice
of appeal on July 10, 2012.
On
July 10, 2012, we notified Appellant and Appellant’s appointed counsel that the
certification indicating that Appellant had no right to appeal had been filed
in this court, and that this appeal could be dismissed unless Appellant or any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal on or before July 20, 2012.  See Tex. R. App. P. 25.2(d),
44.3.  On July 16, 2012, Appellant filed a pro se response citing rule
25.2(a)(2)(a) as providing grounds to continue his appeal.
Rule
25.2(a)(2) limits the right of appeal in a plea-bargain case to matters that
were raised by written motion filed and ruled on before trial or to cases in
which the appellant obtained the trial court’s permission to appeal.  Tex. R.
App. P. 25.2(a)(2).  The record shows that there are no written motions filed
and ruled on before trial and that Appellant did not obtain the trial court’s
permission to appeal.  Accordingly, we dismiss this appeal.  See Tex. R.
App. P. 25.2(a)(2), 43.2(f).
 
PER
CURIAM 
PANEL: 
GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 9, 2012




[1]See Tex. R. App. P. 47.4.